DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  means for detecting a change amount and change direction of surroundings and an own vehicle and means for setting an initial value and a prediction period of a solution search calculation in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically means for detecting a change amount and change direction of surroundings and an own vehicle refers to the situation recognition unit 103 and the change amount detection unit 104 ([0023] from Applicant’s specification as filed) and means for setting an initial value and a prediction period of a solution search calculation refers to the control condition adjustment unit 105 ([0024] from Applicant’s specification as filed).  However, the structure of the situation recognition unit, change amount detection unit and the control condition adjustment unit are not clearly identifiable as disclosed.  
For the purpose of examination, the examiner will interpret the situation recognition unit to be a unit that has at least a camera, a sensor, communication device and a processor. The change amount detection unit and the control condition adjustment unit are interpreted as software modules or functional sections of an Electronic Control Unit (ECU). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, claim limitations “a means for detecting a change amount and a change direction of surroundings and an own vehicle ” and  “a means for setting an initial value and a prediction period of a solution search calculation ” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure described that performs the function in the claim. In particular, the means for detecting a change amount and a change direction of surroundings and an own vehicle refers to the situation recognition unit 103 and the change amount detection unit 104 ([0023] from Applicant’s specification as filed). The situation recognition unit according to the specification is “a means that recognizes a moving object (dynamic obstacle) such as other vehicles, bicycles, and pedestrians on a traveling road, a stationary object (stationary obstacle) such as guardrails and a stopped vehicle, path information up to the destination of the own vehicle, and the position of the own vehicle from the information of the surrounding situation of the traveling own vehicle, and outputs” ([0021]). The specification also discloses “FIG. 5 is a diagram illustrating a block configuration example of the situation recognition unit 103. In FIG. 5, a camera 501 captures the surrounding situations of the front, rear, left, and right sides of the own vehicle. A LiDAR 502 uses a laser beam to detect the surrounding situation of the own vehicle. A millimeter-wave radar 503 detects the surrounding situations by the reflected light of radio waves. A GPS 504 detects the longitude and latitude where the own vehicle is located. A map 505 outputs path information from the departure point of the own vehicle to the planned arrival point. An object recognition unit 506 recognizes an object such as another vehicle, a bicycle, or a pedestrian based on the data input from the camera 501, the LiDAR 502, and the millimeter-wave radar 503, and outputs the object information. In addition, an own vehicle path detection unit 507 detects the current position on the map of the own vehicle based on the input information from the GPS 504 and the map 505, and outputs the map information around the local point on the path” ([0042]). It is unclear what is the structure that performs the recognition of an object and the own vehicle path detection. The change amount detection unit 104 according to the specification is “a means for detecting a change amount of a relative position per unit time with respect to the own vehicle (a change amount and a change direction of the surroundings and the own vehicle obtained from the relative position and the relative speed with respect to the dynamic obstacle and the stationary obstacle) as weighting coefficients and outputs the coefficients” ([0022]), there is no disclosure of any particular structure to detect the change amount and direction of the own vehicle and surroundings. The control condition adjustment unit 105 according to the specification is “a means for adjusting and setting an initial value and a prediction period for performing a model prediction control calculation based on the weighting coefficient input from the change amount detection unit 104. That is, it is a means for setting the initial value and the prediction period of the optimum value search calculation (solution search calculation)” ([0024]). The specification does not provide sufficient structure for performing the function.  

 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 8, claim 8 recites the limitation "the weighting coefficient" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no previous mention of “a weighting coefficient” in claim 8 or claim 5 from which it depends.   

Regarding claim 9, claim 9 recites the limitation "the control adjustment unit" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there are no prior mentions of a control adjustment unit earlier in claim 9 or in Claim 5 from which it depends. 

Regarding claim 10, since claim 10 is depended on claim 9 it inherits the issue pertaining to the limitation “the control condition adjustment unit” and is rejected on the same grounds. 
 Claim 10 recites the limitation "the weighting coefficient" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of a weighting coefficient earlier in claim 10 or in claim 9 from which it depends. 

Regarding claim 11, claim 11 recites the limitation "the control condition generation unit" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of a control condition generation unit earlier in claim 11 or in claim 10 from which it depends. For examination purposes the examiner has interpreted “the control condition generation unit” to be “the control condition adjustment unit” of Claim 10 from which it depends. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide sufficient structure to perform the claimed function as detailed above as it lacks sufficient structure for the situation recognition unit 103 and the change amount detection unit 104 and the control condition adjustment unit 105 which the specification suggests perform detecting a change amount and change direction of surroundings and an own vehicle and setting an initial value and a prediction period of a solution search calculation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding Claim 1, The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a means for detecting a change amount and a change direction of surroundings and an own vehicle; and a means for setting an initial value and a prediction period of a solution search calculation in a prediction control means based on the detection result encompasses software per se. The specification states the means for detecting a change amount and a change direction of surroundings and an own vehicle refers to the situation recognition unit 103 and the change amount detection unit 104 ([0023] from Applicant’s specification as filed). The situation recognition unit according to the specification is “a means that recognizes a moving object (dynamic obstacle) such as other vehicles, bicycles, and pedestrians on a traveling road, a stationary object (stationary obstacle) such as guardrails and a stopped vehicle, path information up to the destination of the own vehicle, and the position of the own vehicle from the information of the surrounding situation of the traveling own vehicle, and outputs” ([0021]). The specification also discloses “An object recognition unit 506 recognizes an object such as another vehicle, a bicycle, or a pedestrian based on the data input from the camera 501, the LiDAR 502, and the millimeter-wave radar 503, and outputs the object information. In addition, an own vehicle path detection unit 507 detects the current position on the map of the own vehicle based on the input information from the GPS 504 and the map 505, and outputs the map information around the local point on the path” ([0042]). The situation recognition unit as described in the specification lacks structural recitation. The change amount detection unit 104 according to the specification is “a means for detecting a change amount of a relative position per unit time with respect to the own vehicle (a change amount and a change direction of the surroundings and the own vehicle obtained from the relative position and the relative speed with respect to the dynamic obstacle and the stationary obstacle) as weighting coefficients and outputs the coefficients” ([0022]). The change amount detection unit as disclosed lacks any particular structure to detect the change amount and direction of the own vehicle and surroundings. The control condition adjustment unit 105 according to the specification is “a means for adjusting and setting an initial value and a prediction period for performing a model prediction control calculation based on the weighting coefficient input from the change amount detection unit 104. That is, it is a means for setting the initial value and the prediction period of the optimum value search calculation (solution search calculation)” ([0024]). The control condition adjustment unit as disclosed in the specification does not provide sufficient structure for performing the function.  As understood in light of the specification, the broadest reasonable interpretation of Claim 1 encompasses software per se which is not one of the four statutory categories of invention. 

Claims 2,3, and 12 are similarly rejected as they are dependent on claim 1 and they further limit claim 1 but fail to incorporate any added structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishira (US7418372B2) in view of Kaminade (US8949018B2) which will further be referred to as Nishira and Kaminade respectively.

Regarding Claim 1, Nishira teaches a prediction control device, comprising: a means for detecting (see at least Fig.5, ECU 10, microprocessor also see Col.15 lines 24-44 ) a change direction of surroundings and an own vehicle(Col.15 lines 57-61 “In the second embodiment, the system state includes the positions and the speeds along a road or the direction of travel, and the positions in the lateral direction, of the host vehicle and the target vehicles.” also see Col.16 lines 19-32); and a means for setting (see at least Fig.6, ECU 10, microprocessor also see Col.15 lines 45-57 an initial value (Col 2 line 64 - Col. 3 line 5 “an initial solution generation section configured to perform the following: setting the current function definition data value to the initial function definition data value; generating an initial optimal value of the time series control input in accordance with the initial function definition data value, without reference to a candidate value of the time series control input; setting an optimal value of the time series control input to the initial optimal value of the time series control input”) and a prediction period of a solution search calculation in a prediction control means based on the detection result (Col.2 lines 49-54 “a system behavior prediction section configured to perform the following: predicting a future time series of the system state over a prediction horizon of time in accordance with the measured system state, and a future time series of a control input to the system over a control horizon of time;”).
Nishira does not explicitly teach a means for detecting a change amount of surroundings and an own vehicle, but does teach “a model predictive control apparatus capable of quickly responding to a change in an environment situation in accordance with prediction of a target system…comprises: a sensing section configured to measure a state of a physical system and a control unit connected electrically to the sensing section for receiving a sensing signal indicative of the measured system state,” (Col. 2 lines 41-49).
However, Kaminade more explicitly teaches a means for detecting (see at least Fig.10, ECU 23,CPU also see Col.18 lines 58-67) a change amount of surroundings and an own vehicle (see at least Fig.10, environment change detection unit 23b and host vehicle state change detection unit 23c, Col.11 lines 41-50 “the environment change detection unit 22a compares (takes a difference in information between the present and the past) the obstacle information of the obstacle recognizable by the environment recognition unit 10 at present and the obstacle information of the obstacle recognizable by the environment recognition unit 10 in the past ( only the previous information or the past information may be included), and detects whether there is a new change in movement of the obstacle or whether there appears a new obstacle.” and Col.11 line 60 – Col. 12 line 5 “host vehicle state change detection unit 22b compares the host vehicle state currently detected by the host vehicle state detection unit 11 and the host vehicle state detected in the past by the host vehicle state detection unit 11 (takes a difference of host vehicle state in the past and current), and detects whether there is a new change in the host vehicle state.  Here, by changes in the brake pedal operation, the accelerator pedal operation, the shifting operation, the steering operation, the vehicle speed, the acceleration, and the driver's line of sight, the host vehicle state change detection unit 22b detects whether or not there is a change of behavior by the host vehicle driver or a change of the traveling state by the road surface condition or the like.”).

	It would have been obvious to one of ordinary skill in the art to have modified the model predictive control apparatus taught in Nishira with the environment change detection unit and host state change detection unit taught in Kaminade. One would have been motivated to do so to be able to respond to changes in the environment as suggested in the teaches of Nishira. One would be further motivated to combine the two in order to more efficiently respond to changes as they would account for more changes to better represent a driving environment to promote safer driving. 

Examiner interprets that 23b and 23c operate in the same manner as 22a and 22b respectively (Kaminade, Col. 18 line 58 – Col.19 line 14). Examiner interprets that obstacle information includes the presence or absence of an obstacle, and when an obstacle is present a type, the position, the speed, the acceleration, and a traveling direction (Kaminade, Col. 7 lines 7-14). Examiner interprets change amount as the difference in past and present information. 

Regarding Claim 2, the combination of Nishira and Kaminade teaches the prediction control device according to claim 1 as detailed above.
 	Nishira teaches wherein the means for setting the initial value and the prediction period has a fail operational control mode in which the initial value and the prediction period set according to the change amount of the surroundings and the own vehicle is set with a previous calculation result of the solution search calculation to the initial value (Col. 24 lines 3-29 “at step S26, “abnormal solution detection section 10f determines whether or not the optimal solution X*(t) and U*(t) is abnormal. When the answer to step S26 is affirmative (YES), the routine proceeds to step S27…At step S27, abnormality handling section 10g discards the optimal correction X*(t) and the candidate solution U*(t – Δt). Subsequently, at step S28, the abnormal solution is categorized in accordance with the equation (E28). When the equation (E28) is satisfied, that is, when the abnormal solution is due to predicted close approach to the target vehicles, the routine proceeds to step S31…At step S31, provisional desired state determination section 10i determines the equations (E32) and (E33) which is satisfied by the initial solution, and determines the provisional desired state of host vehicle 16 in accordance with the equations (E32) and (E33).Subsequently, at step S32, initial solution generation section 10h adjusts horizon”).
Examiner interprets horizon to be a time horizon which is synonymous with the prediction period.

Regarding Claim 3, the combination of Nishira and Kaminade teach the prediction control device according to claim 2 as detailed above.
	Nishira does not explicitly teach wherein the change amount of the surroundings are obtained from a relative position and a relative speed of a dynamic obstacle and a stationary obstacle with respect to the own vehicle but does teach “…is a model function which indicates a desired vehicle speed of target vehicle i in a condition in which the relative distance and the relative speed with respect to the preceding vehicle are Ri and Ri', respectively, and the vehicle speed is v,” (Col.17 lines 15-19).

However, Kaminade teaches wherein the change amount of the surroundings are obtained from a relative position and a relative speed (Col.1 lines 33-40 “when the obstacle exists closely in front of the host vehicle, a collision is apparent from a current relative position and a relative speed of the host vehicle and the obstacle, and there is no time to spare before the collision. In addition, even when there is no possibility of collision at the present time, if any change of the host vehicle and the obstacle (for example, a walker walking on the roadside jumps out into the roadway) is considered, there is a case where the possibility of a future collision arises.”) of a dynamic obstacle and a stationary obstacle with respect to the own vehicle (Col.3 line 14-19 “In the driving assistance device, the environment change detection means detects the change of the environment (for example, a moving object and a stationary object,”).

It would have been obvious to one having ordinary skill of the art to have modified the model predictive control apparatus taught in Nishira with the teaches of obtaining change amounts and direction of the surroundings from a relative position and a relative speed taught in Kaminade. One would be motivated to do so in order to improve the ability for the system to react to changes in the environment to prevent collisions.

Regarding Claim 4, the combination of Nishira and Kaminade teach the prediction control device according to claim 2 as detailed above.
Nishira also teaches a signal input of a failure notification from a traveling path of the own vehicle (Col. 27 Lines 19-26 “If the model predictive control apparatus selects the solution that host vehicle 16 keeps traveling in the current left lane, host vehicle 16 needs to decelerate so as not approach close to the lane end point. However, it is possible that the solution indicates that host vehicle 16 reaches a point beyond the lane end point, due to late computational operation. Therefore, such a solution is to be inhibited and discarded.”) and an actuator of each part to which the own vehicle belongs (Col.11 lines 42-44 “The condition C1 serves to prevent the possibility of issuing a command signal indicative of a torque out of the allowable range.”). Nishira does not explicitly teach the change amount of the own vehicle. 
However, Kaminade teaches the change amount of the own vehicle (Col.11 line 60 – Col. 12 line 5 “host vehicle state change detection unit 22b compares the host vehicle state currently detected by the host vehicle state detection unit 11 and the host vehicle state detected in the past by the host vehicle state detection unit 11 (takes a difference of host vehicle state in the past and current), and detects whether there is a new change in the host vehicle state.  Here, by changes in the brake pedal operation, the accelerator pedal operation, the shifting operation, the steering operation, the vehicle speed, the acceleration, and the driver's line of sight, the host vehicle state change detection unit 22b detects whether or not there is a change of behavior by the host vehicle driver or a change of the traveling state by the road surface condition or the like.”).
It would have been obvious to one having ordinary skill in the art to have combined the signal input of a failure notification taught in Nishira with the change amount taught in Kaminade. One would have been motivated to combine the two to be able to model the vehicle state more efficiently. One would be further motivated to create a more efficient model in order to produce realizable solutions to promote driver safety. 

Examiner interprets failure notification to be a solution or signal that can be discarded or suppressed. 

Regarding Claim 5, the combination of Nishira and Kaminade teach the prediction control device according to claim 1 as detailed above.
Nishira also teaches wherein the prediction control device is a prediction control device that determines an operation amount to be applied to an actuator of a vehicle for automatic driving of the vehicle (Col. 15 lines 39-44 “Thus, ECU 10 is configured to receive control signals from vehicle speed sensor 9 and control-command input device 11, to process the control signals using the program stored in its internal memory, and to output a control command to throttle controller 12 and brake controller 14 accordingly.”), wherein the prediction control means includes an operation command value generation unit that generates an operation amount for the actuator (Col.23 lines 41-44 “control input determination section 10k determines the control input to be the first element u*(t;t) of the optimal solution U*(t), and sends the control command to throttle controller 12 or brake controller 14 accordingly”) and an operation amount candidate as a predicted value (Col. 16 lines 29-33 “System behavior prediction section 10b is configured to predict a future time series of the system state over a prediction horizon of time in accordance with the measured system state, and a future time series of a control input to the host vehicle over a control horizon of time.”), an output prediction unit that outputs a control amount candidate as a predicted value corresponding to an output of the actuator using a state equation expressing an operation model of a vehicle by a mathematical formula(Col.15 lines 24-39 ECU 10 includes a microcomputer, its peripheral devices, and a current control device. Specifically, ECU 10 includes an input/output interface (I/0), memories (RAM, ROM), and a microprocessor or a central processing unit (CPU). The input/output interface (I/0) of ECU 10 receives input information from sensors, namely, vehicle speed sensor 9, and cameras 8a through 8c, and from control-command input device 11. Within ECU 10, the central processing unit (CPU) allows the access by the I/0 interface of input informational data signals from the sensors. The CPU of ECU 10 is responsible for carrying out the control program stored in the memories and is capable of performing necessary arithmetic and logic operations. Computational results, that is, calculated output signals are relayed through the output interface circuitry of ECU 10 to output stages, throttle controller 12, and brake controller 14, through the current control device and Col.15 lines 45-48 FIG. 6 shows blocks indicative of software modules or functional sections 10a through 10k of the program stored in ECU 10. Thus, ECU 10 is equipped with an algorithm base on the model predictive control.”) and an evaluation function calculation unit that expresses a constraint condition required for an automatic driving of a vehicle with a plurality of functions (Col. 17 lines 52-54 “The instantaneous objective function L is constructed so as to express criteria concerning a desired behavior of the host vehicle.) and obtains a sum of outputs of the functions for the constraint condition (Col. 19 lines 17-20 “Finally, the instantaneous objective function L is described by the following equation (E25) which is the sum of the equations (EI8), (E19), and (E22).”), and wherein the operation command value generation unit generates an operation amount for the actuator according to an output from the evaluation function calculation unit (Col. 19 lines 23-24 “This instantaneous objective function L is used to calculate the optimal control input.”), and the means for setting the initial value and the prediction period of the solution search calculation adjusts an initial value and a prediction period to be set to the operation command value generation unit according to situations of traveling surroundings and the own vehicle (Nishira Col.24 lines 3-45). 
Nishira does not explicitly teach wherein the means for detecting the change amount and the change direction of the surroundings and the own vehicle includes a situation recognition unit that recognizes an object on a traveling road and a path of the own vehicle from a surrounding situation of the traveling own vehicle and a change amount detection unit that detects an amount of temporal change of the recognized object and path, but does teach “a sensing section 101 includes front camera 8a, a rear camera 8b, side camera 8c and vehicle speed sensor 9 (rotary encoder 6), to detect target vehicles present around host vehicle 16, and to measure the state of the physical system including host vehicle and target vehicles,” (Col. 16 lines 19-23) and “GPS receiver 32 and road map database 33 serve for the sensing section to detect forward lane reduction of a road on which the host vehicle is traveling” (Col.25 lines 9-11). 
However, Kaminade teaches wherein the means for detecting the change amount and the change direction of the surroundings and the own vehicle includes a situation recognition unit that recognizes an object on a traveling road (Col. 6 line 59- Col.7 line 4 “The environment recognition unit 10 is means for recognizing the environment around the host vehicle. The environment around the host vehicle includes, for example, an object which is an obstacle in the vicinity of the host vehicle or an object which could potentially become an obstacle…The environment recognition unit 10 includes, for example, a camera which takes pictures around the host vehicle (particularly, front side) and an image processing device, an external sensor  which detects from the host vehicle such as a laser radar and a radar signal processing device, and a vehicle-to-vehicle communication device which collects information from another vehicle.”) and a path of the own vehicle from a surrounding situation of the traveling own vehicle(Col. 7 lines 60- 64 “In addition, the environment recognition unit 10 performs the recognition of the recognition range A as illustrated in FIG. 2(a) and in a case where a walker W is recognized in the recognition range A as illustrated in FIG. 2(b)”), and a change amount detection unit that detects an amount of temporal change of the recognized object and path(Col. 7 lines 4-6 The environment recognition unit 10 recognizes the environment around the host vehicle for each predetermined time interval and transmits the recognized information and  Col. 11 lines 41-50 “the environment change detection unit 22a compares (takes a difference in information between the present and the past) the obstacle information of the obstacle recognizable by the environment recognition unit 10 at present and the obstacle information of the obstacle  recognizable by the environment recognition unit 10 in the past ( only the previous information or the past information may be included), and detects whether there is a new change in movement of the obstacle or whether there appears a new obstacle.”).

It would have been obvious to one having ordinary skill in the art to have modified the sensing section of Nishira with the recognition unit taught in Kaminade. One would have been motivated to do so to in order to improve the detection of the surroundings of the own vehicle and to better adapt to changes in the surroundings. 

Regarding Claim 6, the combination of Nishira and Kaminade teach the prediction control device according to claim 5 as detailed above.
	Nishira does not explicitly teach the change amount detection unit utilizing the relative position to obtain the amount of temporal change of the traveling path of the own vehicle. Nishira does imply this teaching “System behavior prediction section 10 b is configured to predict a future time series state of the target vehicle as part of the future time series state in accordance with the time series measured system state. Desired lane position is set to -1 or 1 in accordance with prediction about whether target vehicle i (i.e. target vehicle A 17 or target vehicle B 18) keeps traveling in its current lane or is going to shift to the adjacent lane. The prediction is based on a past time series of lane position FIGS. 8A and 8B illustrate how the model predictive control apparatus predicts the dynamic behaviors of target vehicles around the host vehicle.” (Col.17 Lines 30-40).  
Kaminade  teaches a change amount of a relative position per unit time with respect to the own vehicle(“Kaminade Col.7 lines 7-13 “The example of the recognized information includes, in the case of an obstacle, the presence or absence of the obstacle (including an object which has a possibility of being an obstacle), and includes, in a case where the obstacle exists, a type, the position, the speed, the acceleration, and a traveling direction. Regarding the position, the relative position with respect to the host vehicle is preferable”).
It would have been obvious to one having ordinary skill in the art to have modified the past time series of lane positions of Nishira with the suggestion of using relative position taught in Kaminade. One would have been motivated to combine the two to better predict the future lane positions of a target vehicle with respect to the own vehicle in order to prevent the possibility of a collision. 

Examiner interprets the claim as being in the alternative therefore only one of the limitations needs to be addressed. 


Regarding Claim 9, the combination of Nishira and Kaminade teaches the prediction control device according to claim 5 as detailed above.
Nishira teaches wherein the control condition adjustment unit adjusts an initial value, a prediction period, and a prediction interval of prediction control (Col. 3 lines 7-12 an optimization section configured to perform the following: calculating an optimal value of a time series control input correction over the control horizon in accordance with the current function definition data value, and the candidate value of the time series control input and Col.23 lines 1-5 “objective function adjustment section 10j is configured to adjust the current objective function. If the prediction horizon is reduced in the abnormality handling, objective function adjustment section 10j gradually adjusts or increases the horizon toward the normal value T”).

Examiner interprets prediction interval of prediction control to be synonymous with the control horizon and prediction horizon to be synonymous with prediction period. Prediction horizon which is identical to the control horizon, in the embodiments (Nishira, Col. 8 lines 39-40).

Regarding Claim 10, the combination of Nishira and Kaminade teaches the prediction control device according to claim 9 as detailed above.
Nishira also teaches wherein the control condition adjustment unit adjusts the initial value, the prediction period, and the prediction interval according to the weighting coefficient input from the change amount detection unit (Col.23 lines 1-28 objective function adjustment section 10j is configured to adjust the current objective function. If the prediction horizon is reduced in the abnormality handling, objective function adjustment section 10j gradually adjusts or increases the horizon toward the normal value T…If weights w1 and w2 are set to zero in the immediately preceding abnormality handling, weights w1 and w2 are adjusted in accordance with an update law described by the following equation (E41) so that weights w1 and w2 vary stepwise with time toward the normal values…If the desired vehicle speed is changed in the immediately preceding abnormality handling, the term of the objective function as to host vehicle 16 are adjusted in accordance with an update law described by the following equations (E42) and (E43) so that the current objective function varies toward the normal objective function…” ).

Regarding Claim 12, the combination of Nishira and Kaminade teach the prediction control device according to claim 1 as detailed above.
Nishira teaches wherein the means for setting the initial value and the prediction period of the solution search calculation switches between a fail operational control mode in which the initial value and the prediction period set according to the change amount of the surroundings and the own vehicle is set with a previous calculation result of the solution search calculation to the initial value (Col. 20 lines 15-20 “Therefore it is possible that the abnormality conditions are satisfied in such cases. In the situation as shown in FIGS. 9A through 9C, when target vehicle B 18 is detected, the candidate solution which was the optimal solution in the immediately preceding control cycle becomes a solution with which host vehicle 16 is traveling close to target vehicle B 18. ) and a fail-safe control mode in which the prediction period is shortened and set (Col. 23 lines 29-34 abnormality handling section 10g is configured initial solution generation section 10h adjusts horizon to…to adjust the current function definition data value so that a current value of a length of the prediction horizon decreases from a normal value of a length of the prediction horizon so that the optimization is held normal, when it is determined that the performed optimization is abnormal).

Examiner interprets the abnormality handling section 10g to be equivalent to the fail-safe control mode and the prediction period to be equivalent to prediction horizon. The fail operational control mode is interpreted to be equivalent to when the abnormal solution detection section 10f determines the optimization calculation is abnormal. 

Regarding Claim 13, the combination of Nishira and Kaminade teaches the prediction control device according to claim 12 as detailed above.
Nishira also teaches a signal input of a failure notification from a traveling path of the own vehicle (Col.27 Lines 19-26 “If the model predictive control apparatus selects the solution that host vehicle 16 keeps traveling in the current left lane, host vehicle 16 needs to decelerate so as not approach close to the lane end point. However, it is possible that the solution indicates that host vehicle 16 reaches a point beyond the lane end point, due to late computational operation. Therefore, such a solution is to be inhibited and discarded.”) and an actuator of each part to which the own vehicle belongs (Col.11 lines 42-44 “The condition Cl serves to prevent the possibility of issuing a command signal indicative of a torque out of the allowable range.”). Nishira does not explicitly teach the change amount of the own vehicle. 
However, Kaminade teaches the change amount of the own vehicle (Col.11 line 60 – Col. 12 line 5 “host vehicle state change detection unit 22b compares the host vehicle state currently detected by the host vehicle state detection unit 11 and the host vehicle state detected in the past by the host vehicle state detection unit 11 (takes a difference of host vehicle state in the past and current), and detects whether there is a new change in the host vehicle state.  Here, by changes in the brake pedal operation, the accelerator pedal operation, the shifting operation, the steering operation, the vehicle speed, the acceleration, and the driver's line of sight, the host vehicle state change detection unit 22b detects whether or not there is a change of behavior by the host vehicle driver or a change of the traveling state by the road surface condition or the like.”).
It would have been obvious to one having ordinary skill in the art to have combined the signal input of a failure notification taught in Nishira with the change amount taught in Kaminade. One would have been motivated to combine the two to be able to model the vehicle state more efficiently. One would be further motivated to create a more efficient model in order to produce realizable solutions to promote driver safety. 

Examiner interprets failure notification to be a solution or signal that can be discarded or suppressed. 

Regarding Claim 14, the combination of Nishira and Kaminade teach the prediction control device according to claim 12 as detailed above. 
	Nishira teaches wherein the prediction control device is a prediction control device that determines an operation amount to be applied to an actuator of a vehicle for automatic driving of the vehicle (Col. 15 lines 39-44 “Thus, ECU 10 is configured to receive control signals from vehicle speed sensor 9 and control-command input device 11, to process the control signals using the program stored in its internal memory, and to output a control command to throttle controller 12 and brake controller 14 accordingly.”, wherein the prediction control means includes -5- 4843-5292-3860.1Atty. Dkt. No. 095659-0163an operation command value generation unit that generates an operation amount for the actuator (Col.23 lines 41-44 “control input determination section 10k determines the control input to be the first element u*(t;t) of the optimal solution U*(t), and sends the control command to throttle controller 12 or brake controller 14 accordingly” and an operation amount candidate as a predicted value (Col. 16 lines 29-33 “System behavior prediction section 10b is configured to predict a future time series of the system state over a prediction horizon of time in accordance with the measured system state, and a future time series of a control input to the host vehicle over a control horizon of time.”, an output prediction unit that outputs a control amount candidate as a predicted value corresponding to an output of the actuator using a state equation expressing an operation model of a vehicle by a mathematical formula (Col.15 lines 24-39 ECU 10 includes a microcomputer, its peripheral devices, and a current control device. Specifically, ECU 10 includes an input/output interface (I/0), memories (RAM, ROM), and a microprocessor or a central processing unit (CPU). The input/output interface (I/0) of ECU 10 receives input information from sensors, namely, vehicle speed sensor 9, and cameras 8a through 8c, and from control-command input device 11. Within ECU 10, the central processing unit (CPU) allows the access by the I/0 interface of input informational data signals from the sensors. The CPU of ECU 10 is responsible for carrying out the control program stored in the memories and is capable of performing necessary arithmetic and logic operations. Computational results, that is, calculated output signals are relayed through the output interface circuitry of ECU 10 to output stages, throttle controller 12, and brake controller 14, through the current control device and Col.15 lines 45-48 FIG. 6 shows blocks indicative of software modules or functional sections 10a through 10k of the program stored in ECU 10. Thus, ECU 10 is equipped with an algorithm base on the model predictive control.”) and an evaluation function calculation unit that expresses a constraint condition required for an automatic driving of a vehicle with a plurality of functions (Col. 17 lines 52-57 “The instantaneous objective function L is constructed so as to express criteria concerning a desired behavior of the host vehicle. In this embodiment, the instantaneous objective function L includes terms concerning the following three criteria.”)  and obtains a sum of outputs of the functions for the constraint condition functions (Col. 19 lines 17-20 “Finally, the instantaneous objective function L is described by the following equation (E25) which is the sum of the equations (EI8), (E19), and (E22).”), and wherein the operation command value generation unit generates an operation amount for the actuator according to an output from the evaluation function calculation unit (Col. 19 lines 23-24 “This instantaneous objective function L is used to calculate the optimal control input.”), and the means for setting the initial value and the prediction period of the solution search calculation adjusts an initial value and a prediction period to be set to the operation command value generation unit according to situations of traveling surroundings and the own vehicle (Col.24 lines 3-45).
Nishira does not explicitly teach wherein the means for detecting the change amount and the change direction of the surroundings and the own vehicle includes a situation recognition unit that recognizes an object on a traveling road and a path of the own vehicle from a surrounding situation of the traveling own vehicle and a change amount detection unit that detects an amount of temporal change of the recognized object and path, but does teach “a sensing section 101 includes front camera 8a, a rear camera 8b, side camera 8c and vehicle speed sensor 9 (rotary encoder 6), to detect target vehicles present around host vehicle 16, and to measure the state of the physical system including host vehicle and target vehicles,” (Col. 16 lines 19-23).
	However, Kaminade teaches wherein the means for detecting the change amount and the change direction of the surroundings and the own vehicle includes a situation recognition unit that recognizes an object on a traveling road (Col. 6 line 59- Col.7 line 4 The environment recognition unit 10 is means for recognizing the environment around the host vehicle. The environment around the host vehicle includes, for example, an object which is an obstacle in the vicinity of the host vehicle or an object which could potentially become an obstacle, The environment recognition unit 10 includes, for example, a camera which takes pictures around the host vehicle (particularly, front side) and an image processing device, an external sensor of collision at present or in the future which detects from the host vehicle such as a laser radar and a radar signal processing device, and a vehicle-to-vehicle communication device which collects information from another vehicle.) and a path of the own vehicle from a surrounding situation of the traveling own vehicle (Col. 7 lines 60- 64 “In addition, the environment recognition unit 10 performs the recognition of the recognition range A as illustrated in FIG. 2(a) and in a case where a walker W is recognized in the recognition range A as illustrated in FIG. 2(b)”,),, and a change amount detection unit that detects an amount of temporal change of the recognized object and path (Col. The environment recognition unit 10 recognizes the environment around the host vehicle for each predetermined time interval and transmits the recognized information and  Col. 11 lines 41-50 “the environment change detection unit 22a compares (takes a difference in information between the present and the past) the obstacle information of the obstacle recognizable by the environment recognition unit 10 at present and the obstacle information of the obstacle recognizable by the environment recognition unit 10 in the past ( only the previous information or the past information may be included), and detects whether there is a new change in movement of the obstacle or whether there appears a new obstacle.”).
It would have been obvious to one having ordinary skill in the art to have modified the sensing section of Nishira with the recognition unit taught in Kaminade. One would have been motivated to do so to in order to improve the detection of the surroundings of the own vehicle and to better adapt to changes in the surroundings. 

Claims 7-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishira (US7418372B2) in view of Kaminade (US8949018B2) in further in view of Aso (US8401737B2) which will further be referred to as Nishira, Kaminade, and Aso respectively.

Regarding Claim 7, the combination of Nishira and Kaminade teach the prediction control device according to claim 5 as detailed above.
The combination of Nishira and Kaminade does not explicitly teach wherein the change amount detection unit outputs a value obtained by multiplying a coefficient by the amount of temporal change obtained from the recognized object and traveling path of the own vehicle as a weighting coefficient. Nishira does teach adjusting a weighting coefficient by multiplying a coefficient with a change with respect to time (Nishira, Col.13 lines 30-36 “weight…is changed to the normal weight…in accordance with an update law expressed by the following equation (E13). Where α is a positive constant value serving to determine the rate of change in weight”).
Aso teaches adjusting a weighting coefficient with respect to the change in the motion state of an own vehicle and changes in the environment around the own vehicle (Col.10 lines 33-56 “It should be noted that plural motion state amounts are included in the integrand of the objective function "J" and adjusted by using the corresponding weighting coefficient "k" in accordance with the conditions of the following method. The coefficient "k" may be adjusted in accordance with each priority of the motion state amount in the objective function "J". Each priority (order of priority) of the motion state amount varies depending on, for example, a road condition… Preferably, those following methods are dynamically varied in accordance with a running environment such as a traffic environment around the vehicle 100 and a real motion state of the vehicle 100. By doing this, it becomes possible to select a following method adapted to such situational changes”).
It would have been obvious to one having ordinary skill in the art to have modified the weighting coefficient equation in Nishira to take into account changes in the motion state and the environment as taught in Aso. One would have been motivated to do so in order to make fine adjustments to the system to improve the robustness.  

Regarding Claim 8, the combination of Nishira and Kaminade teach the prediction control device according to claim 5 as detailed above.
	Then combination of Nishira and Kaminade does not explicitly teach wherein the change amount detection unit outputs the weighting coefficient as a different value according to a diagnosis result of the own vehicle. Nishira does teach an adjustable weighting coefficient (Col.13 lines 30-32 “weight…is changed to the normal weight…in accordance with an update law expressed by the following equation (E13).”).
However, Aso teaches wherein the change amount detection unit outputs the weighting coefficient as a different value according to a diagnosis result of the own vehicle (Aso Col.10 lines 33-41 “It should be noted that plural motion state amounts are included in the integrand of the objective function "J" and adjusted by using the corresponding weighting coefficient "k" in accordance with the conditions of the following method. The coefficient "k" may be adjusted in accordance with each priority of the motion state amount in the objective function "J". Each priority (order of priority) of the motion state amount varies depending on, for example, a road condition.”).
It would have been obvious to one of ordinary skill in the art to have modified the weighting coefficient of Nishira to be able to adjust the weight according to changes to the own vehicle state as suggested in Aso. One would have been motivated to do so in order to improve accuracy in prediction values to ensure greater driver safety. 

Regarding Claim 15, the combination of Nishira and Kaminade teaches the prediction control device according to claim 5 as detailed above.
	The combination of Nishira and Kaminade teaches wherein the evaluation function calculation unit includes a risk degree calculation unit that obtains a function for a risk degree of the own vehicle based on a risk degree output from the situation recognition unit (Nishira, Col.18 lines 13-18 In order to mathematically express criterion CR3, a degree of close approach to target vehicles A 17 and B 18, (a collision risk degree, or a contact risk degree), is evaluated by an indicator. Headway time (=following distance/following-vehicle speed) or time to collision (=following distance/relative speed) is available as an indicator.), a speed error calculation unit that obtains a function for speed error based on the control amount candidate from the output prediction unit (Nishira, Col.18 lines 2-4 CR1 in the instantaneous objective function L…is set to the desired speed of host vehicle 16 which is input by control-command input device 11.”, (E18)), -6- 4843-5292-3860.1Atty. Dkt. No. 095659-0163 an acceleration calculation unit that obtains a function for acceleration based on the control amount candidate from the output prediction unit (Nishira, Col.26 lines 5-6 “The optimal value of the control input ux…are calculated by ECU 10 in accordance with the model predictive control.” ), an acceleration increasing rate calculation unit that obtains a function for an acceleration increasing rate based on the control amount candidate from the output prediction unit (Nishira, Col.17 lines 60-61 (Criterion CR2) The host vehicle is desired to accelerate at as small an acceleration as possible.”, (E19)).
Examiner interprets ux is an element of the control input indicative of the acceleration/deceleration of host vehicle (Nishira, Col.26 lines 1-2) and (Nishira Col. 26 lines 7-10) The objective function includes the same terms as in the second embodiment, and additional two terms concerning additional two criteria. 
	The combination of Nishira and Kaminade does not explicitly but implies an addition unit that adds functions obtained by the risk degree calculation unit, the speed error calculation unit, the acceleration calculation unit, and the acceleration increasing rate calculation unit to each other to output the added value to the operation command value generation unit but does teach a function that adds each criterion together. (Nishira, Col. 17 lines 52-54 “The instantaneous objective function L is constructed so as to express criteria concerning a desired behavior of the host vehicle” and Nishira, Col. 19 lines 17-19 “Finally, the instantaneous objective function L is described by the following equation (E25) which is the sum of the equations (E18), (E19), and (E22).”).
	However, Aso teaches an addition unit that adds functions obtained by the risk degree calculation unit, the speed error calculation unit, the acceleration calculation unit, and the acceleration increasing rate calculation unit to each other to output the added value to the operation command value generation unit (Col. 9 lines 2-6 “Formula (3) is formulated using an input amount "U" and a state amount "X". Under a controllable linear time in-variant system based on this state equation, to be able to express a control law capable of minimizing an evaluation function,”, also see Fig. 5).
It would have been obvious to one having ordinary skill in the art based on the teachings of Nishira to add constraint equations to obtain a system that displays a desired behavior. One would have been motivated to do so in order to minimize the function as taught in Aso. One would be motivated to minimize the function so the system can return values that can be applied to effectively control the vehicle.    

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nishira (US7418372B2) in view of Kaminade (US8949018B2) in further in view of Aso et al. (US20090024357A1) which will further be referred to as Nishira, Kaminade, and Aso et al. respectively.

Regarding Claim 11, the combination of Nishira and Kaminade teaches the prediction control device according to claim 10 as detailed above.
	Nishira teaches wherein the control condition generation unit includes an initial value setting unit that sets the initial value (Nishira, Col.24 lines 33-35 “initial solution generation section 10h generates the initial optimal solution U*(t)”)  and wherein the initial value setting unit includes a previous operation amount-dependent number unit that sets a previous operation amount-dependent number(Nishira, Col. 20 lines 17-20 “the candidate solution which was the optimal solution in the immediately preceding control cycle becomes a solution with which host vehicle 16 is traveling close to target vehicle B 18.”), a previous operation amount-dependent number unit that generates an initial value dependent to a previous operation amount (Nishira, Col. 24 lines 1-3 “optimization section 10d finds or determines the optimal correction function X*(t) with respect to the candidate solution U*(t-Δt).”) and an initial value storage unit that stores a plurality of the generated initial values (Nishira, Col.19 lines 29-36 “the objective function reference group including current objective function storage section 10c and normal objective function storage section 10e stores and provides a normal value of the function definition data defining the normal objective function, an initial value of the function definition data defining the initial objective function, and a current value of the function definition data defining the current objective function.”). 
The combination of Nishira and Kaminade does not explicitly teach  4843-5292-3860.1Atty. Dkt. No. 095659-0163a random number range adjustment unit that adjusts a range of a random number to be generated and a normal random number generation unit that generates an initial value from a random number. 
	However, Aso et al. teaches 4843-5292-3860.1Atty. Dkt. No. 095659-0163a random number range adjustment unit that adjusts a range of a random number to be generated (Aso et al. [0149] “In this sense, a different operation selection probability p(ukc) may be granted to each operation set {ukc} or an equal probability may be granted to all elements in the operation set { ukc}. In the latter case, p(ukc)=1/ (the number of all selectable operations) holds. It is also possible to define the operation selection probability p(ukc) as a function dependent on the position and internal state of subject vehicle and also a surrounding road environment.”), a normal random number generation unit that generates an initial value from a random number((Aso et al. [0149] “Subsequently, the operation selection part 41 selects an operation uk(t) to be performed in the following time Δt from the plurality of selectable operations in accordance with an operation selection probability attached in advance to each operation (step S203). The operation selection probability p(ukc) to select the operation ukc is defined, for example, by associating elements of a set {ukc} of selectable operations as uk(t) and predetermined random numbers.”)).

It would have been obvious to one of ordinary skill in the art to have modified the teachings of using a previous value to predict a future taught in Nishira with the selection of an operation based on selection probability taught in Aso et al. One would have been motivated to combine the two teaches to better account of irregularities in the system therefore improving the efficiency of the system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furusho et al. (US6134509A) discloses a road curvature estimating apparatus that calculates a curvature of a road ahead of the vehicle on the basis of the measured vehicle attitude, the measured vehicle speed and the measured steer angles of the front and rear wheels by means of a state estimation of modern control theory. A controller that executes a control of an automatic steering mechanism based on the calculated road curvature is also disclosed. 
Ito et al. (US5228757A) discloses a control system that comprises a controller that determines an estimated vehicle motion from a driver’s steering command by using one or more predetermined estimator transfer characteristics, compares the sensed and estimated vehicle motion variables to determine deviation between them and determines the magnitude of the control signal to reduce the deviation using a predetermined compensator transfer characteristic and a predetermined filter transfer characteristic for filtering the deviation. 
Naitou et al. (US7805240B2) discloses a driving behavior prediction apparatus comprising, a position calculation unit for a subject vehicle position calculation, a route setting unit for setting a navigation route, a distance calculation unit for calculating a distance to a nearest object point, a parameter storage unit for storing a template weighting factor that reflects a driving operation tendency of a driver, a driving behavior prediction unit for predicting a driver's behavior based on vehicle information and the template weighting factor, a driving behavior recognition unit for recognizing driver's behavior at the object point, and a driving behavior learning unit for updating the template weighting factor so as to study the driving operation tendency of the driver in a case that a prediction result by the driving behavior prediction unit agrees with a recognition result by the driving behavior recognition unit.
Takabayashi et al. (US11332141B2) discloses a path estimation device and a path estimation method that generates a plurality of candidate estimated paths that are then weighted in order to set the vehicle path to avoid a moving object.
Takenaka et al. (US8271175B2) discloses a control means for controlling actuators of a vehicle creates a time series of a future behavior of the vehicle using a vehicle model. A state amount of the vehicle model is initialized on the basis of a state amount of the vehicle, and the future behavior is created starting from the initial state amount. The future behavior is created such that operation commands of the actuators in the vehicle model at the current time coincide with or approximate basic values based on operation of a manipulating device, such as a steering wheel of the vehicle. It is evaluated whether vehicle motion, road surface reaction force, and wheel sliding, in the created future behavior satisfy predetermined restrictive conditions. Based on the evaluation result, the operation commands of the actuators are successively decided. This permits ideal travel of the vehicle to be achieved by properly predicting future behaviors of the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N RORIE whose telephone number is (571)272-6962. The examiner can normally be reached Monday - Friday (out of office every other Friday) 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R./Examiner, Art Unit 3662           

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662